IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-628-CR


FREDERICK COMO,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-91-44, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING
 



PER CURIAM
	Frederick Como seeks to appeal from a judgment of conviction for burglary of a
motor vehicle.  
	The transcript in this cause has not been filed.  The district clerk, however, has
informed this Court that no written notice of appeal was filed.  Without a timely filed notice of
appeal, this Court is without jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988). 
The Clerk of this Court asked Como's retained counsel on appeal to forward to the Court a
certified copy of the written notice of appeal.  Counsel did not respond to this request.
	Appellant's second motion for extension of time to file statement of facts is
dismissed.  The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed
Filed:   February 24, 1993
[Do Not Publish]